     Case 1:21-cv-00506-NONE-JLT Document 8 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL ROBERTS,                                      Case No. 1:21-cv-00506-JLT (PC)
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         TO DENY PLAINTIFF’S MOTION TO
13            v.                                         PROCEED IN FORMA PAUPERIS
14    GAVIN NEWSOM, et al.,                              (Doc. 2)

15                        Defendants.                    14-DAY DEADLINE

16                                                       Clerk of the Court to Assign a District Judge

17

18          Before the Court is Plaintiff’s motion to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915. (Doc. 2.) The certified trust account statement submitted by the California Department of

20   Corrections and Rehabilitation indicates that Plaintiff has more than $900 in his trust account.

21   (Doc. 6.) This is more than enough to pay the $402 filing fee for this action in full. In his motion,

22   Plaintiff concedes that he is “able to pay the fees” for this case. (Doc. 2 at 1.)

23          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

24   116 (9th Cir. 1965). While a party need not be completely destitute to proceed in forma pauperis,

25   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed

26   care must be employed to assure that federal funds are not squandered to underwrite, at public

27   expense, either frivolous claims or the remonstrances of a suitor who is financially able, in whole

28   or in material part, to pull his own oar.’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-
     Case 1:21-cv-00506-NONE-JLT Document 8 Filed 03/29/21 Page 2 of 2


 1   MDD, 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (quoting Temple v. Ellerthorpe, 586

 2   F. Supp. 848, 850 (D.R.I. 1984)).

 3          Plaintiff has adequate funds to pay the filing fee for this action in full. Accordingly, the

 4   Court RECOMMENDS that his motion to proceed in forma pauperis be DENIED. The Court

 5   DIRECTS the Clerk of the Court to assign a district judge to this action.

 6          These Findings and Recommendations will be submitted to the United States District

 7   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 8   service of these Findings and Recommendations, Plaintiff may file written objections with the

 9   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

10   Recommendations.” Failure to file objections within the specified time may result in waiver of

11   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

12   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

13
     IT IS SO ORDERED.
14

15      Dated:     March 27, 2021                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
